           Case 3:19-cv-01773-SB         Document 30       Filed 03/29/21      Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 ROBERT S.,1                                           Case No. 3:19-cv-01773-SB

                Plaintiff,                             ORDER

           v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                Defendant.



IMMERGUT, District Judge.

       On March 3, 2021, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F&R), ECF 28. The F&R recommends that this Court affirm the

Commissioner of the Social Security Administration’s (“Commissioner”) denial of Plaintiff’s

applications for Disability Insurance Benefits (“DIB”) and Supplemental Security Income

(“SSI”) under Titles II and XVI of the Social Security Act. No party has filed objections.




       1
        In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case.

PAGE 1 – ORDER
         Case 3:19-cv-01773-SB         Document 30       Filed 03/29/21    Page 2 of 2




                                         DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

Beckerman’s conclusions. The F&R, ECF 28, is adopted in full. The Commissioner’s decision is

AFFIRMED, and this case is DISMISSED.



       IT IS SO ORDERED.

       DATED this 29th day of March, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
